


Exhibit 10.25




Healthcare Regulatory Agreement - Borrower
Section 232
U.S. Department of Housing
and Urban Development
Office of Residential
Care Facilities
OMB Approval No. 2502-0605
(exp. 06/30/2017)

Public reporting burden for this collection of information is estimated to
average 0.5 hours. This includes the time for collecting, reviewing, and
reporting the data. The information is being collected to obtain the supportive
documentation which must be submitted to HUD for approval, and is necessary to
ensure that viable projects are developed and maintained. The Department will
use this information to determine if properties meet HUD requirements with
respect to development, operation and/or asset management, as well as ensuring
the continued marketability of the properties. This agency may not collect this
information, and you are not required to complete this form, unless it displays
a currently valid OMB control number.


Warning: Any person who knowingly presents a false, fictitious, or fraudulent
statement or claim in a matter within the jurisdiction of the U.S. Department of
Housing and Urban Development is subject to criminal penalties, civil liability,
and administrative sanctions.


Project Name:    EAGLEWOOD CARE CENTER


FHA Project No.:    043-22101


Project Location:    Springfield, Clark County, Ohio


Lender:        HOUSING & HEALTHCARE FINANCE, LLC,
a Delaware limited liability company


Original Principal Amount of Note:    $5,678,400.00


Date of Note:        as of September 24, 2014


Originally endorsed for insurance under Section 232, pursuant to Section 223(f)


Borrower:        WOODLAND MANOR PROPERTY HOLDINGS, LLC,
a Georgia limited liability company
Profit-Motivated X Non-Profit ___
Is Non-Profit Borrower permitted to take Distributions? Yes N/A No N/A
(Failure to check the appropriate space(s) shall not affect the enforceability
or application of this Agreement.)


Recording requested by, and
After recording return to:
Jeremy F. Segall, Esq.
GUTNICKI LLP
4711 Golf Rd., Ste. 200
Skokie, Illinois 60076



{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 1 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




This Healthcare Regulatory Agreement - Borrower (this “Agreement”) is entered
into this 24th day of September, 2014, between WOODLAND MANOR PROPERTY HOLDINGS,
LLC, a limited liability company organized and existing under the laws of
Georgia, whose address is 1145 Hembree Rd., Roswell, Georgia 30076, its
successors, heirs, and assigns (jointly and severally) (“Borrower”) and the U.S.
Department of Housing and Urban Development, acting by and through the
Secretary, his or her successors, assigns or designates (“HUD”). Borrower is
sometimes also referred to as “Owner” or “Mortgagor” in the Loan Documents and
Program Obligations. If Borrower is also Operator, references in this Agreement
to Operator refer to Borrower. To the extent that Borrower contracts with any
other party to perform any functions included in this Agreement, Borrower shall
maintain ultimate responsibility for performance of all required functions
included herein.


In consideration of, and in exchange for an action by HUD, HUD and Borrower
agree to the terms of this Agreement. The HUD action may be one of the
following: HUD’s endorsement for insurance of the Note, HUD’s consent to the
transfer of any of the Mortgaged Property, HUD’s sale and conveyance of any of
the Mortgaged Property, or HUD’s consent to other actions related to Borrower,
the Project, or to the Mortgaged Property.


Borrower and HUD execute this Agreement in order to comply with Program
Obligations, with the requirements of the National Housing Act, as amended, and
the regulations adopted by HUD pursuant thereto. This Agreement shall continue
during such period of time as HUD shall be the owner, holder, or insurer of the
Note. Upon satisfaction of the Note, as evidenced by the discharge or release of
the Borrower’s Security Instrument, this Agreement shall automatically
terminate. However, Borrower shall be responsible for any violations of this
Agreement which occurred prior to termination.


Violation of this Agreement or Program Obligations may subject Borrower and
other signatories hereto to adverse actions.


Borrower and HUD covenant and agree as follows:


I. DEFINITIONS.


1.DEFINITIONS. Any capitalized term or word used herein but not defined shall
have the meaning given to such term in the Borrower’s Security Instrument. The
following terms, when used in this Agreement (including when used in the above
recitals), shall have the following meanings, whether capitalized or not and
whether singular or plural, unless, in the context, an incongruity results:


“Affiliate” is defined in 24 C.F.R. 200.215, or any successor regulation.


“Approved Use” means the use of the Project for the operation of the Healthcare
Facility as a nursing home facility with 113 beds, of which not less than 113
beds are to be in use and such other

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 2 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




uses as may be approved in writing from time to time by HUD based upon a request
made by Borrower, Master Tenant, or Operator, but excluding any uses that are
discontinued with the written approval of HUD.


“Borrower” shall mean the entity identified as “Borrower” in the first paragraph
of this Agreement, together with any successors, heirs, and assigns (jointly and
severally). “Borrower” shall include any person or entity taking title to the
Mortgaged Property whether or not such person or entity assumes the Note.
“Borrower” is sometimes also referred to in the Loan Documents and Program
Obligations as the “Obligor,” the “Owner,” and/or the “Mortgagor.”


“Borrower-Operator Agreement” means any agreement relating to the operation of
the Healthcare Facility by and between Borrower Master Tenant and Operator,
including any Operator Lease.


“Borrower’s Security Instrument” means the Open-End Healthcare Mortgage Deed,
Assignment of Leases, Rents and Revenue and Security Agreement, and shall be
deemed to be the mortgage as defined by Program Obligations.


“Distribution” means any disbursal, conveyance, loan or transfer of cash, any
asset of Borrower, or any other portion of the Mortgaged Property, other than in
payment of Reasonable Operating Expenses.


“Firm Commitment” means the commitment for insurance of advances or commitment
for insurance upon completion, dated June 18, 2014, issued to Lender by HUD
under which the debt evidenced by the Note is to be insured pursuant to a
Section of the National Housing Act.


“Fixtures” has the meaning set forth in the Borrower’s Security Instrument.


“Healthcare Facility” means that portion of the Project operated on the Land as
a Nursing Home, Intermediate Care Facility, Board and Care Home, Assisted Living
Facility and/or any other healthcare facility authorized to receive insured
mortgage financing pursuant to Section 232 of the National Housing Act, as
amended, including any commercial space included in the facility.


“HUD” means the U.S. Department of Housing and Urban Development acting by and
through the Secretary in the capacity as insurer or holder of the Loan under the
authority of the National Housing Act, as amended, the Department of Housing and
Urban Development Act, as amended, or any other federal law or regulation
pertaining to the Loan or the Project.


“Improvements” has the meaning set forth in the Borrower’s Security Instrument.



{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 3 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




“Indebtedness” means the principal of, interest on, and all other amounts due at
any time under the Note or the Loan Documents, including prepayment premiums,
late charges, default interest, and advances to protect the security as provided
in the Loan Documents.


“Land” has the meaning set forth in the Borrower’s Security Instrument and is
also legally described on Exhibit A, attached hereto and incorporated herein.


“Lender” means the entity identified as “Lender” in the first paragraph of the
Borrower’s Security Instrument, or any subsequent holder of the Note, and
whenever the term “Lender” is used herein, the same shall be deemed to include
the “Obligee”, or the “Trustee(s)” and the “Beneficiary” of the Borrower’s
Security Instrument, and shall also be deemed to be the “Mortgagee” as defined
by Program Obligations.


“Loan Documents” has the meaning set forth in the Borrower’s Security
Instrument.


“Master Lease” means that certain Master Lease Agreement, in which the
Healthcare Facility is aggregated with other HUD-insured healthcare facilities
and leased to the Master Tenant.


“Master Tenant” means 2014 HUD MASTER TENANT, LLC, a limited liability company
organized and existing under the laws of Georgia, the master tenant pursuant to
the Master Lease.


“Master Tenant’s Regulatory Agreement” means that certain Healthcare Regulatory
Agreement - Master Tenant, relating to the Project and entered into by Master
Tenant for the benefit of HUD.


“Mortgaged Property” has the meaning set forth in the Borrower’s Security
Instrument.


“Non-Profit Borrower” means a Borrower that is treated under the Firm Commitment
as an entity organized for purposes other than profit or gain for itself or
persons identified therewith, pursuant to Section 501(c)(3) or other applicable
provisions of the Internal Revenue Code. For transactions entered into pursuant
to Section 223(a)(7) of the National Housing Act, a Borrower who executed with
HUD’s permission a “for-profit” regulatory agreement in connection with the
original loan being refinanced through this transaction shall not be considered
a “Non-Profit Borrower” for purposes of this Agreement and may designate itself
as a “Profit-Motivated” entity on page 1, provided, however, that any conditions
in the Firm Commitment conflicting with the above statement shall control.


“Note” means the Note executed by Borrower, described in the Borrower’s Security
Instrument, including all schedules, riders, allonges and addenda, as such Note
may be amended from time to time.


“Notice” is defined in Section 45.



{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 4 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




“Operator” means WOODLAND MANOR NURSING, LLC, a limited liability company
organized and existing under the laws of Georgia, or any subsequent operator
approved by HUD.


“Operator Lease” means a lease by Borrower Master Tenant to Operator providing
for the operation of the Healthcare Facility.


“Operator’s Regulatory Agreement” means that certain Healthcare Regulatory
Agreement - Operator relating to the Project and entered into by Operator for
the benefit of HUD.


“Personalty” has the meaning set forth in the Borrower’s Security Instrument.


“Principal” is defined in 24 C.F.R. 200.215, and any successor regulation,
provided that for purposes of the Loan Documents, “Principal” shall also include
the managing member and any other member that has a twenty-five percent (25%) or
more interest in a limited liability company.


“Program Obligations” means (1) all applicable statutes and any regulations
issued by HUD pursuant thereto that apply to the Project, including all
amendments to such statutes and regulations, as they become effective, except
that changes subject to notice and comment rulemaking shall become effective
only upon completion of the rulemaking process, and (2) all current requirements
in HUD handbooks and guides, notices, and mortgagee letters that apply to the
Project, and all future updates, changes and amendments thereto, as they become
effective, except that changes subject to notice and comment rulemaking shall
become effective only upon completion of the rulemaking process, and provided
that such future updates, changes and amendments shall be applicable to the
Project only to the extent that they interpret, clarify and implement terms in
this Agreement rather than add or delete provisions from such document.
Handbooks, guides, notices, and mortgagee letters are available on HUD’s
official website: http://www.hud.gov/offices/adm/hudclips/index.cfm or a
successor location to that site.


“Project” has the meaning set forth in the Borrower’s Security Instrument.


“Property Jurisdiction” is any jurisdiction in which the Land is located.


“Reasonable Operating Expenses” means expenses that arise from the operation,
maintenance and routine repair of the Project, including all payments and
deposits required under this Agreement and any of the Loan Documents, and comply
with the requirements of 24 C.F.R. 232.1007, or successor regulation.


“Rent,” “Profits” and “Income” shall include: all rent due pursuant to any
Master Lease or Operator Lease; any payments due pursuant to any Residential
Agreement; any other lease payments, revenues, charges, fees and assistance
payments arising from the operation of the Project, including but not limited
to, if and for so long as applicable, commercial leases, workers’ compensation,
social

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 5 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




security, Medicare, Medicaid, and other third-party reimbursement payments,
Accounts Receivable (as defined in the Borrower’s Security Instrument) and all
payments and income arising from the operation of the Healthcare Facility and/or
the provision of services to residents thereof.


“Reserve for Replacement” is defined in Section 13.


“Residential Agreement” means a lease or other resident agreement between the
operator of the Healthcare Facility and a resident setting forth the terms of
the resident’s living arrangement and the provision of any related services.


“Residual Receipts” means certain funds held by a Non-Profit Borrower which are
restricted in their use by this Agreement and Program Obligations, and otherwise
described in Section 17.


“Surplus Cash” is defined in Section 15.


“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including all assessments for schools, public
betterments and general or local improvements, that are levied, assessed or
imposed by any public authority or quasi-public authority, and that, if not
paid, could become a lien on the Land or the Improvements.


“Waste” means a failure to keep the Project in decent, safe and sanitary
condition and in good repair. “Waste” also means the failure to meet certain
financial obligations regarding the payment of Taxes and the relinquishment of
the possession of Rents. During any period in which HUD insures the Loan or
holds a security interest on the Mortgaged Property, Waste is committed when,
without Lender’s and HUD’s express written consent, Borrower:
(1)
physically changes, or permits changes to, the Mortgaged Property, whether
negligently or intentionally, in a manner that reduces its value;



(2)
fails to maintain the Mortgaged Property in decent, safe, and sanitary condition
and in good repair;



(3)
fails to pay, or cause to be paid, before delinquency any Taxes that because of
such failure, may subject the Project to a lien having priority over the
Borrower’s Security Instrument;



(4)
materially fails to comply with covenants in the Note, the Borrower’s Security
Instrument, this Agreement, or any of the Loan Documents respecting physical
care, maintenance, construction, abandonment, demolition, or insurance against
casualty of the Mortgaged Property; or



(5)
retains possession of Rents to which Lender or its assigns have the right of
possession under the terms of the Loan Documents.




{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 6 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




II. CONSTRUCTION; REPAIRS.


2.CONSTRUCTION FUNDS. Borrower shall keep construction funds of the Project, if
any, separate and apart from operating funds of the Project, including without
limitation any funds necessary to operate the Healthcare Facility.


3.UNPAID OBLIGATIONS. Borrower certifies that upon final endorsement of the Note
by HUD, Borrower shall have no unpaid obligations in connection with the
purchase of the Mortgaged Property, the construction of the Mortgaged Property,
or with respect to the Borrower’s Security Instrument except such unpaid
obligations as have the written approval of HUD as to terms, form and amount.


4.LENDER’S CERTIFICATE. Borrower shall be bound by the terms of either the
Lender’s Certificate, a copy of which has been provided to Borrower, and/or the
Request for Endorsement of Credit Instrument & Certificate of Lender, Borrower &
General Contractor, as applicable (a copy of which has been provided to
Borrower), insofar as the applicable document establishes or reflects
obligations of Borrower, and Borrower agrees that the fees and expenses
enumerated in the applicable document have been fully paid or payment has been
provided for as set forth in the applicable document and that all funds
deposited with Lender shall be used for the purposes set forth in the applicable
document insofar as Borrower has rights and obligations in respect thereto.


5.CONSTRUCTION COMMENCEMENT/REPAIRS. Borrower shall not commence, and has not
commenced, construction or substantial rehabilitation of the Mortgaged Property
prior to HUD endorsement of the Note except as permitted by Program Obligations
or as otherwise permitted by HUD, and provided that this Section 5 is not
applicable if HUD has given prior written approval to an early commencement or
early start of construction, or if this Project is an Insurance Upon Completion
loan or involves a loan refinancing.


6.DRAWINGS AND SPECIFICATIONS. The Project shall be constructed in accordance
with the terms of the Construction Contract as approved by HUD, if any, and with
the “Drawings and Specifications,” as such term is referred to in such
Construction Contract.


7.REQUIRED CONSTRUCTION PERMITS. Unless otherwise required in the Construction
Contract and Building Loan Agreement, Borrower has obtained all necessary
certificates, permits, licenses, qualifications, authorizations, consents and
approvals from all necessary Governmental Authorities to own, construct or
substantially rehabilitate, to carry out all of the transactions required by the
Loan Documents and to comply with all applicable federal statutes and
regulations of HUD in effect on the date of the Firm Commitment, except for
those, if any, which customarily would be obtained at a later date, at an
appropriate stage of construction or completion thereof, and which the Borrower
shall obtain in the future. The licenses and permits that are in effect as of
the date hereof are sufficient to allow any construction (or substantial

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 7 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




rehabilitation, as applicable) of the Improvements to proceed to completion in
the ordinary course. As the construction (or substantial rehabilitation, as
applicable) of the Project progresses, unless otherwise required by the
Construction Contract, Borrower shall procure and submit all necessary building
and other permits required by Governmental Authorities. The Project shall not be
available for residency by any resident, nor shall the Healthcare Facility
commence operations, except to the extent approved by prior written consent of
HUD and of all other legal authorities having jurisdiction of the Project.


8.PRE-COMPLETION ACCOUNTING REQUIREMENTS. Borrower shall submit an accounting to
HUD, as required by Program Obligations, for all receipts and disbursements
during the period starting with the date of first occupancy of the Mortgaged
Property after [initial] endorsement of the Note and ending, at the option of
Borrower, any date after completion of the Project, as determined in accordance
with Program Obligations. Any income of the Project in excess of disbursements
for HUD-approved construction and development costs and Reasonable Operating
Expenses, as such excess is determined by HUD, shall be treated as a recovery of
construction cost, except as otherwise allowed in Program Obligations.


III. FINANCIAL MANAGEMENT.


9.OUTSTANDING OBLIGATIONS. Borrower shall have no obligations as of the date of
this Agreement except those approved by HUD in writing and, except for those
approved obligations, the Land has been paid for in full (or if the Land is
subject to a leasehold interest, it must be subject to a HUD-approved lease),
and is free from any liens or purchase money obligations, except as approved by
HUD. As of the date hereof, all contractual obligations relating to the Project
have been fully disclosed to HUD.


10.PAYMENTS. Borrower shall make promptly all payments, including any deposits
to required reserves, due under the Loan Documents, including without limitation
the Note and the Borrower’s Security Instrument.


11.PROPERTY AND OPERATION; ENCUMBRANCES.


(a)Borrower shall deposit all receipts of Borrower relating to the Project
including all Rents, Advances, and equity or capital contributions required
under the Firm Commitment or otherwise advanced for the purpose and as part of
the Mortgaged Property, in the name of Borrower, for the benefit of the Project,
in a federally insured depository or depositories and in accordance with Program
Obligations, provided that, in accordance with Program Obligations, an account
held in an institution approved by the Government National Mortgage Association
may have a balance that exceeds the amount to which such deposit insurance is
limited. Equity or capital contributions shall not include certain syndication
proceeds, such as proceeds from Low Income Housing Tax Credit transactions used
to repay bridge loans, all as more fully set forth in Program Obligations. Such
funds shall be withdrawn only in accordance with the provisions of this
Agreement and

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 8 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




Program Obligations. Any person or entity receiving Mortgaged Property or any
other proceeds of the Project other than for eligible purposes pursuant to this
Agreement shall immediately deliver such Mortgaged Property or other proceeds to
Borrower for the benefit of the Project and failing so to do shall hold and be
deemed to hold such Mortgaged Property in trust for the benefit of the Project.


(b)Borrower shall not engage in any business or activity, including the
operation of any other project or other healthcare facility, or other ancillary
businesses, or incur any liability or obligation not in connection with the
Project. Borrower shall not acquire an Affiliate or contract to enter into any
affiliation with any party, except as approved by HUD.


(c)Borrower shall immediately satisfy or obtain a release of any mechanic’s
lien, attachment, judgment lien, or any other lien that attaches to the
Mortgaged Property, except to the extent permitted by HUD.


(d)Penalties, including but not limited to delinquent tax penalties, shall not
be paid from the Mortgaged Property except to the extent such payments are
considered Distributions and are allowed pursuant to this Agreement.


(e)Borrower shall promptly notify HUD of the appointment of any receiver for the
Project, the filing of a petition in bankruptcy or insolvency or for
reorganization, as well as the retention of any attorneys, consultants or other
professionals in anticipation of such an appointment or filing.


(f)Borrower shall cause the Project to be insured at all times in accordance
with the Borrower’s Security Instrument and Program Obligations, and Borrower
shall notify HUD of all payments received, or claimed, from an insurer.


(g)Borrower shall notify HUD of any action or proceeding relating to any
condemnation or other taking, or conveyance in lieu thereof, of all or any part
of the Mortgaged Property, whether direct or indirect condemnation.


(h)Borrower shall notify HUD of any litigation proceeding filed against Borrower
or Principals, Operator, the Healthcare Facility, or the Project, or any
litigation proceeding filed by Borrower, pursuant to Program Obligations.


(i)If the Healthcare Facility is an Assisted Living Facility, Borrower shall
require that no more than one person shall occupy any residential unit of the
Healthcare Facility unless Operator receives prior written consent from all
residents of such unit.


12.FINANCIAL ACCOUNTING. Borrower shall keep the books and accounts of the
operation of the Mortgaged Property in accordance with Program Obligations.
Financial records of Borrower and the Project shall be complete, accurate and
current at all times. Posting must be

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 9 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




made at least monthly to the ledger accounts, and year-end adjusting entries
must be posted promptly in accordance with sound accounting principles. All
expenditures in connection with the Project must be fully documented so as to
provide reasonable assurance to all persons or entities that review such
expenditures that such expenditures are permitted under Program Obligations.
Undocumented expenses shall not be considered Reasonable Operating Expenses.


13.RESERVE FOR REPLACEMENT.


(a)Borrower shall establish and maintain a Reserve for Replacement account for
defraying certain costs for replacing major structural elements and mechanical
equipment of the Project or for any other purpose. The Reserve for Replacement
shall be deposited with Lender or in a safe and responsible depository
designated by Lender in accordance with Program Obligations. Such funds shall at
all times remain under the control of Lender or Lender’s designee, whether in
the form of a cash deposit or invested in obligations of, or fully guaranteed as
to principal by, the United States of America or in such other investments as
may be allowed by HUD and shall be held in accounts insured or guaranteed by a
federal agency and in accordance with Program Obligations.


(b)Borrower shall deposit at endorsement of the Note an initial amount of
$247,500.00, if applicable, and Borrower shall deposit a monthly amount of
$5,528.00, concurrently with the beginning of payments towards amortization of
the Note unless a different date or amount is established by HUD. At least every
ten years, starting November 21, 2023, and more frequently at HUD’s discretion,
Borrower shall submit to HUD a written analysis of its use of the Reserve for
Replacement during the prior ten years and the projected use of the Reserve for
Replacement funds during the coming ten years in accordance with Program
Obligations. The amount of the monthly deposit may be increased or decreased
from time to time at the written direction of HUD without a recorded amendment
to this Agreement. In connection therewith, every ten years starting November
21, 2023, the Lender shall obtain a physical and capital needs assessment report
for HUD to evaluate. The cost of such report may be paid from the Reserve for
Replacements. HUD may, in its sole discretion, require Borrower to maintain a
minimum balance in the account, in an amount to be set by HUD.


(c)Borrower shall carry the balance in this account on the financial records as
a restricted asset. The Reserve for Replacement shall be invested in accordance
with Program Obligations, and any interest earned on the investment shall be
deposited in the Reserve for Replacement for use by the Project in accordance
with this Section 13.


(d)Disbursements from such account shall only be made after consent, in writing,
of HUD, which may be given or withheld in HUD’s sole discretion. In the event of
a notification of default under the terms of the Borrower’s Security Instrument
pursuant to which the Indebtedness has been accelerated, a written notification
by HUD to Borrower of a violation of this Agreement, or at such other times as
determined solely by HUD, HUD may direct the application of the balance in such
account to the amount due on the Indebtedness as accelerated or for such other
purposes as

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 10 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




may be determined solely by HUD.


(e)Upon Borrower’s full satisfaction of all of its obligations under the Loan
Documents, any monies remaining in the Reserve for Replacement account shall be
released to Borrower or its designee.


(f)Borrower may, only with the advance written approval of HUD, borrow funds
from the Reserve for Replacement for Reasonable Operating Expenses as provided
in Program Obligations. Such funds shall be repaid to the Reserve for
Replacement by Borrower pursuant to the terms approved by HUD prior to the
making of such loan. To the extent HUD does not specify repayment requirements,
Borrower shall repay the Reserve for Replacement in full within thirty (30) days
of the approved withdrawal. If Borrower fails to timely make any repayment
installment pursuant to the terms approved by HUD, upon notice from HUD,
Borrower shall immediately repay the full amount of such loan from non-Project
funds.


14.[RESERVED.]


15.SURPLUS CASH.


(a)Surplus Cash shall be calculated semi-annually, at the end of the first six
months of the Borrower’s annual fiscal year, and at the end of the Borrower’s
annual fiscal year. Each Surplus Cash calculation shall be submitted to Lender
and HUD with the filing of Borrower’s Annual Financial Reports, unless otherwise
required by HUD.


(b)“Surplus Cash” means any cash remaining after:


(i)
the payment of (1) all sums due or currently required to be paid by Borrower
under the Loan Documents, including any required deposits into reserves; and (2)
all of Borrower’s obligations relating to the Project other than those required
to be paid under the Loan Documents, unless funds for such payments have been
set aside or deferment of payment has been approved by HUD; and



(ii)
the segregation of all amounts required to be held in trust (e.g., tenant
security deposits) and all amounts required to be held (segregated) in other
restricted asset accounts of the Project (e.g., Reserve for Replacements)
pursuant to this Agreement, the Loan Documents and Program Obligations.



16.DISTRIBUTIONS.


(a)Borrower may make and take Distributions of Mortgaged Property, to the extent
and as permitted by the law of the applicable jurisdiction, pursuant to the
restrictions below, including

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 11 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




without limitation the reconciliation requirements set forth in Section 16(d);
provided however that, except as may be approved by HUD or permitted under
Program Obligations, or as otherwise provided in this Agreement, Distributions
of Mortgaged Property are prohibited for Non-Profit Borrowers.


(b)Distributions shall not be made:


(i)
from borrowed funds (unless the Borrower is Operator and such Distribution is
permitted under the Operator’s Regulatory Agreement and Program Obligations) or
prior to the completion of the construction or rehabilitation of the Project;



(ii)
after HUD has given written notice to Borrower of a violation or default under
this Agreement and/or after Lender has given written notice to Borrower of a
violation or default under any of the Loan Documents, and until the terms of
such notices of violation or default have been satisfied to the satisfaction of
HUD and/or Lender, as applicable;



(iii)
when Borrower or the Project is under a forbearance agreement;



(iv)
If: (A) necessary services for the operation of the Healthcare Facility are not
being provided on a regular basis, which failure Borrower knows or should have
known about in the exercise of due care; (B) written notices of necessary
physical repairs or deficiencies involving exigent or significant health or
safety risks to residents in connection with the Project (including but not
limited to building code violations) by other Governmental Authorities and/or by
HUD have been issued and remain unresolved to the satisfaction of the issuing
Governmental Authority, (C) Borrower has been notified in writing by HUD, Lender
or other Governmental Authority that necessary physical repairs and/or
deficiencies exist in connection with the Project and Borrower has not corrected
or cured, or caused to be corrected or cured, the identified items to HUD’s
satisfaction, (D) there remain any outstanding loans from the Reserve for
Replacement or Residual Receipts account, or any required deposits to such
accounts have not been made when due, or (E) the Reserve for Replacement account
or any other required reserve does not have the minimum balance required by HUD;
and/or



(v)
if the Borrower is also Operator, at any time that Operator is prohibited from
distributing, advancing or otherwise using funds attributable to the Healthcare
Facility (e.g., failure to timely file financial reports or when Healthcare
Facility Working Capital is negative).



(c)Any Distribution of any funds, which the party receiving such funds is not
entitled

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 12 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




to retain hereunder, shall be returned to Borrower’s Project-related accounts
immediately.


(d)Upon each required calculation of Surplus Cash, Borrower must demonstrate
positive Surplus Cash, or to the extent Surplus Cash is negative, repay to
Project-related accounts any Distributions taken during such calculation period.
Such repayment must be made within thirty (30) days of the conclusion of the
reporting period, or such longer period approved by HUD.


(e)If a Non-Profit Borrower has been permitted to take Distributions, as
indicated on the first page of this Agreement, and to the extent the annual
audited financial statement of such Non-Profit Borrower demonstrates Surplus
Cash, such Non-Profit Borrower may make Distributions of such Surplus Cash, upon
the following conditions:


(i)
Distributions may only be made after the end of any annual or semi-annual fiscal
period, and when the Borrower can demonstrate positive Surplus Cash pursuant to
Section 15, at the end of the immediately prior annual or semi-annual fiscal
period;



(ii)
Operator is in good standing with the applicable licensing agency and has no
open state compliance issues or special focus facility designation;



(iii)
No unresolved audit findings in the annual audited financial statements exist
relating to the Project;



(iv)
Borrower and Operator are in compliance with the terms of this Agreement and the
Operator’s Regulatory Agreement, respectively, with no notice of noncompliance
or violation from HUD;



(v)
No defaults exist under any of the Loan Documents and all payments required by
any of the Loan Documents are current, with no notice of noncompliance or
violation from HUD; and



(vi)
The balance of the Residual Receipts account remains equal to no less than six
months of the Borrower’s required debt service (including any mortgage insurance
premium, escrow deposit, reserve deposits, or any other payments required by
Borrower pursuant to the Loan Documents).

The Non-Profit Borrower making Distributions must evidence, with appropriate
documentation sufficient for audit and HUD monitoring purposes, compliance with
each condition listed above at the time such Distribution is made, and must
retain such documentation in accordance with Program Obligations, for audit and
HUD monitoring purposes.


17.RESIDUAL RECEIPTS.

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 13 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------






(a)Any Non-Profit Borrower shall establish and maintain a Residual Receipts
account. Unless and until otherwise approved in writing by HUD, Residual
Receipts and the Residual Receipts account shall be restricted as set forth in
this Section 17. Within ninety (90) days after the end of the annual or
semi-annual fiscal period for which Surplus Cash is calculated, Borrower shall
deposit into the Residual Receipts account an amount equal to the excess, if
any, of (i) Surplus Cash as of the end of such fiscal period over (ii) the
amount of any permitted Distributions therefrom.


(b)Residual Receipts shall be deposited with Lender or in a safe and responsible
depository designated by Lender in accordance with Program Obligations. Residual
Receipts shall at all times remain under the control of Lender or Lender’s
designee, whether in the form of a cash deposit or invested in obligations of,
or fully guaranteed as to principal by, the United States of America or in such
other investments as may be allowed by HUD and shall be held in accounts insured
or guaranteed by a federal agency and in accordance with Program Obligations.


(c)Borrower shall carry the balance in such account on the financial records as
a restricted asset. Residual Receipts shall be invested in accordance with
Program Obligations, and any interest earned on the investment shall be
deposited in the Residual Receipts account for use by the Project in accordance
with this Section 17.


(d)Disbursements from such account shall only be made after consent, in writing,
of HUD, which may be given or withheld in its sole discretion, provided that, if
the Non-Profit Borrower has been permitted to take Distributions as indicated on
the first page of this Agreement, then HUD shall apply the conditions enumerated
in Section 16(e) in granting or withholding such consent. In the event of a
notification of default under the terms of the Borrower’s Security Instrument,
pursuant to which the Indebtedness has been accelerated, a written notification
by HUD to Borrower of a violation of this Agreement or at such other times as
determined solely by HUD, HUD may direct the application of the balance in such
account to the amount due on the Indebtedness as accelerated or for such other
purposes as may be determined solely by HUD.


(e)Upon Borrower’s full satisfaction of all its obligations under the Loan
Documents, all funds remaining in the Residual Receipts account shall be
released to the Borrower.


(f)Borrower may, only with the advance written approval of HUD, borrow funds
from Residual Receipts for Reasonable Operating Expenses as provided in Program
Obligations or for such other purposes as HUD may permit. Such funds shall be
repaid to the Residual Receipts account pursuant to the terms approved by HUD
prior to the making of such loan. To the extent HUD does not specify repayment
requirements, Borrower shall repay the Residual Receipts account in full within
thirty (30) days of the approved withdrawal. If Borrower fails to timely make
any

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 14 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




repayment installment pursuant to the terms approved by HUD, upon notice from
HUD, Borrower shall immediately repay the full unrepaid amount of all such loan
from non-Project funds.


18.ADVANCES.


(a)All advances made by Borrower (or by a member, partner, shareholder of
Borrower, or other individual or entity acting on behalf of Borrower) for
Reasonable Operating Expenses or otherwise for the benefit of the Project must
be deposited into the Project’s operating account, or otherwise as directed by
HUD, as required by Program Obligations.


(b)Interest may accrue, and be paid, on such advances pursuant to terms approved
by HUD in advance in writing.


(c)Repayments of advances must be approved by HUD, or as otherwise provided in
Program Obligations.


19.PROJECT RECORDS. Borrower shall:


(a)Make and keep books, records, and accounts, in such reasonable detail, so as
to fully, accurately, and fairly reflect the activities of Borrower.


(b)Record the Project’s assets, liabilities, revenues, expenses, receipts and
disbursements in separate accounts from any other assets, liabilities, revenues,
expenses, receipts and disbursements of Borrower so as to permit the production
of a Statement of Financial Position, a Statement of Profit and Loss (Statement
of Activities), and a Statement of Cash Flows for Borrower in which the
activities of Borrower are separately identifiable from the activities of the
Operator, unless Borrower is also Operator.


(c)Devise and maintain a system of internal accounting controls sufficient to
provide reasonable assurances that:


(i)
Transactions are executed, and access to assets is permitted, only in accordance
with Borrower’s authorization;



(ii)
Transactions are accurately and timely recorded to permit the preparation of
quarterly and annual financial reports in conformity with applicable Program
Obligations;



(iii)
Transactions are timely recorded in sufficient detail so as to permit an
efficient audit of the Borrower’s books and records in accordance with Generally
Accepted Auditing Standards (GAAS), Generally Accepted Government Auditing
Standards (GAGAS), and other applicable Program Obligations; and




{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 15 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




(iv)
Transactions are timely recorded in sufficient detail so as to maintain
accountability of the Borrower’s assets. The recorded accountability for assets
shall be compared with the existing assets at reasonable intervals, but not less
than annually, and appropriate action shall be taken with respect to any
differences.



(d)Make the books, records and accounts of Borrower available for inspection by
HUD or its authorized representatives, after reasonable prior notice, during
normal business hours, at the Project or other mutually agreeable location or,
at HUD’s request, shall provide legible copies of such documents to HUD or its
authorized representatives within a reasonable time after HUD or its authorized
representative makes a request for such documents.
 
(e)Include as a requirement in any operating or management contract that the
books, records, and accounts of any agent of Borrower, as they pertain to the
operations of the Project, shall be kept in accordance with the requirements of
this Section 19 and be available for examination by HUD or its authorized
representatives after reasonable prior notice during customary business hours at
the Project or other mutually agreeable location or, at HUD’s request, the
Management Agent shall provide legible copies of such documents to HUD or its
authorized representatives within a reasonable time after HUD or its authorized
representative makes the request.


20.ANNUAL FINANCIAL REPORTS.


(a)For so long as any portion or portions of this Section 20 are not expressly
waived or modified in writing by HUD, within ninety (90) days, or such longer
period established in writing by HUD, following the end of each fiscal year,
Borrower shall furnish HUD and Lender with a complete annual financial report of
all of Borrower’s financial activities for the immediately preceding fiscal
year, or for such other period as approved by HUD in writing, prepared in
accordance with Generally Accepted Accounting Principles (GAAP). For purposes of
this Section 20, where Borrower is also Operator, and without limiting the
requirements for Operator’s submission of financial reports to HUD under the
Operator’s Regulatory Agreement, financial activities of Borrower and the
Project shall include all of the activities of both Borrower and Operator. To
the extent any records or other information of the Project is held by Operator,
or any management agent or Affiliate, Borrower shall cause such entity to
provide such information to Borrower, Lender, and HUD, and every contract
related to the Project with Operator, or any management agent or Affiliate,
shall include the provision that such information shall be provided on demand.
All annual financial reports furnished to HUD required herein shall be furnished
in accordance with 24 C.F.R. 5.801 and other Program Obligations, and shall
include a certification in content and form prescribed by HUD and certified by
Borrower.


(b)In addition, except as otherwise provided in this Section 20, annual
financial reports shall be audited in accordance with Generally Accepted
Auditing Standards (GAAS) and Government Auditing Standards (GAS), and certified
by a certified public accountant licensed or

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 16 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




certified by a regulatory authority of a state or other political subdivision of
the United States, which authority makes such certified public accountant
subject to regulations, disciplinary measures, or codes of ethics prescribed by
law. Such certified public accountant must have no business relationship with
Borrower other than for the provision of tax consulting and return preparation
and auditing services.


(c)Any Non-Profit Borrower shall submit audited annual financial reports, as
applicable, pursuant to federal notice (e.g., Office of Management and Budget
Circular A-133). However, notwithstanding any additional time provided for
Non-Profit Borrowers to submit audited annual financial reports, such Borrowers
shall still be required to submit unaudited annual financial reports pursuant to
Section 20(a), except that, for Borrowers that elect to submit their required
audited annual financial reports early (i.e. within the time specified in
Section 20(a)), the requirement to submit unaudited annual financial reports
shall be waived.


(d)If Borrower fails to submit any annual financial report required by this
Section 20 within ninety (90) days of the required due date, HUD, at its sole
election, and without relieving Borrower of its requirement to file such report,
may thereafter examine, or cause to be examined at Borrower’s expense, the books
and records of Borrower and the Project for purposes of preparing a report of
the operations of the Project for HUD’s use.


(e)Auditing costs and tax return preparation costs may be charged as Reasonable
Operating Expenses only to the extent they are required of Borrower itself by
state law, the Internal Revenue Service (“IRS”), the Securities and Exchange
Commission, or HUD. Neither IRS audit costs nor costs of tax return preparation
for partners, members, shareholders, Principals or Affiliates of Borrower are
considered Reasonable Operating Expenses.


IV. PROJECT MANAGEMENT.


21.PRESERVATION, MANAGEMENT AND MAINTENANCE OF THE MORTGAGED PROPERTY. Borrower
(a) shall not commit or permit Waste, (b) shall not abandon the Mortgaged
Property, (c) shall restore or repair promptly, or cause to be restored or
repaired promptly, in a good and workmanlike manner, any damaged part of the
Project to the equivalent of its original condition, or such other condition as
HUD may approve in writing, whether or not litigation or insurance proceeds or
condemnation awards are available to cover any costs of such restoration or
repair, and (d) shall keep, or cause to be kept, the Project in decent, safe,
sanitary condition and good repair, including the replacement of Personalty and
Fixtures with items of equal or better function and quality. Obligations (a)
through (d) of this Section 21 are absolute and unconditional and are not
limited by any conditions precedent and are not contingent on the availability
of financial assistance from HUD or on HUD’s performance of any administrative
or contractual obligations. In the event all or any of the Improvements shall be
destroyed or damaged by fire, by an exercise of the power of eminent domain, by
failure of warranty, or other casualty, the money derived from any settlement,
judgment, or insurance on any portion of the Project shall

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 17 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




be applied in accordance with the terms of Program Obligations and the
Borrower’s Security Instrument or as otherwise may be directed in writing by
HUD.


22.FLOOD HAZARDS. Borrower shall maintain, or cause to be maintained, flood
insurance as required by Program Obligations.


23.CONTRACTS FOR GOODS AND SERVICES. Consistent with Program Obligations, to the
extent that Borrower obtains, or causes to be obtained, contracts for goods,
materials, supplies, and services (“Goods and Services”) at costs, amounts, and
terms that do not exceed reasonable and necessary levels and those customarily
paid in the vicinity of the Land for Goods and Services received, the purchase
price of Goods and Services shall be based on quality, durability and scope of
work. Reasonable Operating Expenses do not include amounts paid for betterments
as defined in the Property Jurisdiction or the Improvements unless determined by
HUD to be prudent and appropriate. If the Borrower is acquiring goods and
services whose costs exceed five percent (5.00%) of the Healthcare Facility’s
gross annual revenue, Borrower shall solicit written cost estimates. Borrower
shall keep copies of all written cost estimates and contracts or other
instruments relating to the Project, all or any of which may be subject to
inspection and examination by HUD at the Project or other mutually agreeable
location.


24.RESPONSIVENESS TO INQUIRIES. At the request of HUD, Borrower shall promptly
furnish or cause to be furnished operating budgets and occupancy, accounting and
other reports (including credit reports) and give or cause to be given specific
answers to questions relative to income, assets, liabilities, contracts,
operation, and conditions of the Project and the status of the Borrower’s
Security Instrument.


25.PERMITS AND APPROVALS.


(a)Borrower shall at all times cause Operator, or any lessee or management
agent, as applicable, to maintain in full force and effect, all appropriate
certificates of need, bed authority, provider agreements, licenses, permits and
approvals reasonably necessary to operate the Healthcare Facility or to fund the
operation of the Project for the Approved Use (collectively, the “Permits and
Approvals”). Without the prior written consent of HUD, none of the Permits and
Approvals shall be conveyed, assigned, encumbered, transferred or alienated from
the Healthcare Facility or the Project (nor shall they be relinquished to any
licensing or certification authority). Borrower shall ensure that the Healthcare
Facility and the Project are at all times operated in accordance with the
requirements of the Permits and Approvals.


(b)The security interest referred to in Section 27 below shall constitute, to
the extent permitted by law, a first lien upon all of the rights, titles and
interests of Borrower, if any, in the Permits and Approvals. However, in the
event of either a monetary or other default under this Agreement, the Note, the
Borrower’s Security Instrument, or any of the other Loan Documents, the Borrower
shall cooperate in any legal and lawful manner necessary or required to permit
the

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 18 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




continued operation of the Healthcare Facility for the Approved Use. For the
intents and purposes herein, Borrower hereby irrevocably nominates and appoints
Lender and HUD, their respective successors and assigns, each in its own
capacity, as Borrower’s attorney-in-fact coupled with an interest to do all
things that any such attorney-in-fact deems to be necessary or appropriate in
order to facilitate the continued operation of the Healthcare Facility and the
Project for the Approved Use, including but not limited to, the power and
authority to provide any and all information and data, pay such fees as may be
required, and execute and sign in the name of Borrower, its successors or
assigns, any and all documents, as may be required by any Governmental Authority
exercising jurisdiction over the Project.


(c)Borrower shall not alter, terminate or relinquish or suffer or permit the
alteration, termination or relinquishment of any Permits and Approvals without
the prior written approval of HUD. In the event that any such alteration,
termination or relinquishment is proposed, upon learning of such proposed
alteration, termination or relinquishment, Borrower shall advise HUD and Lender
promptly. Borrower shall insert the foregoing requirements into any
Borrower-Operator Agreement for the Project.


(d)Except as otherwise provided below or in Program Obligations, Borrower shall
electronically deliver within two (2) Business Days after Borrower’s receipt
thereof, to the assigned HUD personnel and Lender copies of any and all notices,
reports, surveys and other correspondence (regardless of form) received by
Borrower from any Governmental Authority that includes any statement, finding or
assertion that (i) Borrower, Operator, the Project or any lessee or management
agent of the Project is or may be in violation of (or default under) any of the
Permits and Approvals or any governmental requirements applicable thereto, (ii)
any of the Permits and Approvals are to be terminated, limited in any way, or
not renewed, (iii) any civil money penalty relating to the Project is being
imposed with respect to the Healthcare Facility, or (iv) Borrower, Operator, the
Project or any lessee or management agent of the Project is subject to any
governmental investigation or inquiry involving fraud. Borrower shall deliver to
the assigned HUD personnel and Lender, simultaneously with delivery thereof to
any Governmental Authority, any and all responses given by or on behalf of
Borrower to any of the foregoing and shall provide to HUD and Lender, promptly
upon request, such other information regarding any of the foregoing as HUD or
Lender may request. Unless otherwise requested by HUD, the reporting requirement
of this provision shall not encompass regulators’ communications relating solely
to Licensed Nursing Facility surveys where the most severe citation level is at
the “G” level or its equivalent (pursuant to CMS State Operations Manual,
Chapter 7, as may hereafter be edited or updated, or any successor guidance)
unless a citation at such level is either (i) unresolved from the two most
recent consecutive prior surveys, or (ii) is a repeat violation having the same
citation number. Moreover, unless otherwise requested by HUD or Lender, the
initial communication from the Operator pursuant to this paragraph shall be a
notice by email to the Lender describing the conduct cited, the scope and
duration of remedy(ies) imposed, and the timelines for corrective actions. Then,
unless otherwise requested by HUD or Lender, the next communication from the
Operator shall be notification that the citations have been cleared by the
issuing regulatory agency. The receipt by HUD and/or Lender of notices, reports,
surveys,

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 19 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




correspondence and other information shall not in any way impose any obligation
or liability on HUD, the Lender or their respective agents, representatives or
designees to take or refrain from taking any action, and HUD, Lender and their
respective agents, representatives and designees shall have no liability for any
failure to act thereon or as a result thereof.


26.Operator; Cooperation in Change of Operator.


(a)Unless Borrower is itself the licensed operator of the Healthcare Facility,
Borrower has or shall enter into and maintain [the Borrower-Operator Agreement]
the Master Lease, and shall cause Master Tenant to enter into and maintain the
Borrower-Operator Agreement, in such form as approved by HUD. Any Operator
(including Borrower) must be approved by HUD and shall execute a Healthcare
Regulatory Agreement - Operator (Form HUD-92466A-ORCF) upon such terms as are
acceptable to HUD and an Operator Security Agreement (Form HUD-92323-ORCF) and
deposit account control agreements in form and substance satisfactory to HUD and
Lender. If Borrower is or becomes Operator, Borrower shall execute a Healthcare
Regulatory Agreement - Operator (Form HUD-92466A-ORCF) upon terms acceptable to
HUD and an Operator Security Agreement (Form HUD-92323-ORCF) and deposit account
control agreements in form and substance satisfactory to HUD and Lender.


(b)Borrower shall require Operator to comply with the terms of the Operator’s
Regulatory Agreement and shall set forth such requirements, or cause such
requirements to be set forth, in any Borrower-Operator Agreement. Borrower shall
require Master Tenant to comply with the terms of the Master Tenant’s Regulatory
Agreement and shall set forth such requirements in any Master Lease.


(c)In the event that, consistent with the Operator’s Regulatory Agreement and/or
Master Tenant’s Regulatory Agreement, HUD directs Borrower and/or Master Tenant
to terminate any Borrower-Operator Agreement and/or Master Lease and procure a
new Operator acceptable to HUD, Borrower shall expeditiously do so consistent
with the continued operation of the Healthcare Facility for the Approved Use,
and in cooperation with and subject to the requirements of the necessary
regulatory and/or funding entities. Doing so shall in no way obviate the
Borrower’s obligation to comply with all other terms of this Agreement or affect
any enforcement action by HUD.


(d)In the event that Borrower is itself the licensed operator of the Healthcare
Facility and HUD determines that (i) any of the Permits and Approvals have been
or are at substantial and imminent risk of being terminated, suspended or
otherwise restricted in such a way that the Project could not be operated for
the Approved Use, as evidenced by, without limitation, letters of warning or
imposition of penalties from applicable state and/or federal regulatory and/or
funding agencies, or (ii) the financial viability of the Healthcare Facility is
at substantial and imminent risk, then, pursuant to Program Obligations and
without prejudice to any enforcement actions otherwise set

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 20 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




forth in this Agreement, HUD may direct Borrower to retain the services of an
operator acceptable to HUD. Upon such direction from HUD, Borrower shall
expeditiously do so.


(e)Without prior approval of HUD, [the Operator Lease shall not, and may not be
amended to] neither the Operator Lease nor the Master Lease shall or shall be
amended to contain any provisions that cause such lease to be characterized as
other than an “operating lease” pursuant to Generally Accepted Accounting
Principles and FASB Standard 13 (or its successor), including without limitation
provisions that convey an ownership interest in the Project to Operator or
Master Tenant, as applicable, or grant Operator or Master Tenant, as applicable,
a bargain purchase option during or after the lease term. Nothing herein shall
be construed as prohibiting Borrower from granting an Operator or Master Tenant,
as applicable, an option to purchase the Project on arms-length negotiated
terms, provided that such terms do not cause the Operator Lease to be
characterized as something other than an “operating lease” for accounting
purposes and provided such option provides that the exercising of same is
subject to the prior satisfaction of applicable Program Obligations, including
those relating to the transfer of physical assets.


27.Personal Property; Security Interests. Borrower shall suitably equip, or
cause to be equipped, the Project for the Approved Use. Except as otherwise
approved in writing by HUD, Borrower shall grant to Lender and HUD a first lien
security interest in all personal property of Borrower related to the Project as
additional security for the obligations of Borrower under the Note, the
Borrower’s Security Instrument and this Agreement. Such security interest shall
be evidenced by such security agreements as Lender and/or HUD may require and,
in connection therewith, Borrower shall execute or cause to be executed and
delivered such deposit account control agreements as may be required by Lender
and/or HUD. Borrower hereby authorizes each of Lender and HUD to file such UCC
financing statements, amendments, and continuation statements as either of them
may deem to be necessary or appropriate in connection with the foregoing
security interests. Borrower shall not be permitted to grant any other liens on
any of the Mortgaged Property without the prior written approval of Lender and
HUD.


28.Professional Liability Insurance. Borrower shall maintain, or cause Operator
or any lessee or management agent to maintain, professional liability insurance
that complies with the applicable requirements of HUD. Annually, Borrower shall
provide, or cause Operator or any lessee or management agent to provide, to HUD
and Lender, a certification of compliance with such professional liability
insurance requirements as evidenced by an Acord or certified copy of the
insurance policy.


29.PROPERTY MANAGEMENT AGREEMENTS. If, in addition to or in lieu of any
Borrower-Operator Agreement, Borrower enters into a property management
agreement or other document outlining procedures for managing the Healthcare
Facility (“Management Agreement”), such agreement or document must be approved
by HUD and consistent with Program Obligations. Any management agent must be
approved by HUD and must execute and deliver a

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 21 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




Management Agent Certification - Residential Care Facilities (form
HUD-9839-ORCF, or successor form) in such form as approved by HUD. Any
Management Agreement shall contain the following provisions: (1) the Management
Agreement shall terminate without penalty upon failure to comply with the
provisions of Management Certification to HUD, or for other good cause,
including without limitation for violations of the Borrower’s Regulatory
Agreement, Operator’s Regulatory Agreement, and/or Master Tenant’s Regulatory
Agreement, if any, thirty days after HUD has mailed to Borrower, or Operator, as
applicable, a written notice of its desire to terminate the Management
Agreement; (2) in the event that HUD determines that any of the Permits and
Approvals reasonably necessary to operate the Healthcare Facility is at
substantial and imminent risk of being terminated, suspended or otherwise
restricted, if such termination, suspension or other restriction would have a
materially adverse effect on the Project, the Management Agreement shall
terminate immediately without penalty upon HUD’s issuance of a notice of
termination to Borrower, or Operator, as applicable, and such management agent;
and (3) the Management Agreement may not be assigned without the prior written
approval of HUD. Upon HUD’s request for termination, Borrower, or Operator, as
applicable, shall immediately arrange to terminate any such Management Agreement
and shall make arrangements satisfactory to HUD for the continuing proper
management of the Healthcare Facility and the Project. Any material amendment to
the management agreement must be acceptable to HUD, in accordance with Program
Obligations.


30.ACCEPTABILITY OF MANAGEMENT OF THE MORTGAGED PROPERTY. Borrower shall provide
management of the Mortgaged Property in a manner consistent with Program
Obligations and acceptable to HUD. Borrower shall take such actions as shall
cause the Project to conform to Program Obligations.


31.TERMINATION OF CONTRACTS. Except as otherwise permitted by HUD, any contract
pertaining to the Project with a vendor having an identity of interest with the
Borrower and/or Operator, as determined by HUD pursuant to Program Obligations,
shall provide: (1) in the event of a default under this Agreement, Master
Tenant’s Regulatory Agreement, or the Operator’s Regulatory Agreement, the
contract shall be subject to termination without penalty and without cause upon
written request by HUD, within thirty (30) days notice of such termination; and
(2) in the event that HUD determines that any of the Permits and Approvals are
at substantial and imminent risk of being terminated, suspended or otherwise
restricted so as to have a material adverse effect on the Project, the contract
shall be subject to termination immediately without penalty and without cause
upon written request by HUD. Upon such request by HUD, Borrower shall
immediately arrange to terminate the contract, or cause Operator to terminate
the contract, and Borrower shall also make arrangements, or cause Operator to
make arrangements, satisfactory to HUD for continuing acceptable services to the
Project effective as of the termination date of the contract.


32.MANAGEMENT AGENT. In the event that a management agent is or will be the
holder of the Healthcare Facility license or is or will be the payee under one
or more third-party

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 22 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




payor agreements with respect to the Healthcare Facility, such management agent
will be treated as an Operator in accordance with Program Obligations.


33.COMMERCIAL (NON-RESIDENTIAL) LEASES. No portion of the Project shall be
leased for any commercial purpose or use without receiving HUD’s prior written
approval as to terms, form and amount, except for commercial leases for support
or ancillary services which are subordinate to the Borrower’s Security
Instrument, have terms of not more than five (5) years and otherwise comply with
Program Obligations. Borrower shall deliver, or cause to be delivered, an
executed copy of any commercial lease to HUD and Lender within thirty (30) days
after its effective date.


V. ACTIONS REQUIRING THE PRIOR WRITTEN APPROVAL OF HUD.


34.Borrower shall not without the prior written approval of HUD, including
without limitation in accordance with Program Obligations:


(a)Convey, assign, transfer, pledge, hypothecate, encumber, or otherwise dispose
of the Mortgaged Property or any interest therein, or permit the conveyance,
assignment, or transfer of any interest or control in Borrower (if the effect of
such conveyance, assignment or transfer is the creation or elimination of a
Principal) unless permitted by Program Obligations. Borrower need not obtain the
prior written approval of HUD for: (i) conveyance of the Mortgaged Property at a
judicial or non-judicial foreclosure sale under the Borrower’s Security
Instrument; (ii) inclusion of the Mortgaged Property in a bankruptcy estate by
operation of law under the United States Bankruptcy Code; (iii) acquisition of
an interest by inheritance or by court decree; or (iv) as otherwise allowed by
Program Obligations.


(b)Enter into any contract, agreement or arrangement to borrow funds or finance
any purchase or incur any liability, direct or contingent, other than in
accordance with the Loan Documents and Program Obligations.


(c)Pay out any funds in violation of this Agreement, the Loan Documents, or
Program Obligations.


(d)In accordance with 24 C.F.R. 232.1007 or any successor regulation, except for
Distributions allowed pursuant to this Agreement, pay any compensation,
including wages or salaries, in excess of fair and reasonable compensation or
incur any obligation to do so, to any officer, director, stockholder, trustee,
beneficiary, partner, member, or Principal of Borrower, or to any nominee
thereof, except that, at any time at which Borrower is the operator of the
Healthcare Facility, Borrower may pay fair and reasonable compensation to
employees who are officers, directors, stockholders, trustees, beneficiaries,
partners, members or Principals of Borrower.


(e)Enter into or change any contract, agreement or arrangement for supervisory
or

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 23 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




managerial services or leases for the operation of the Healthcare Facility or
any portion of the Project, except as permitted under Program Obligations.


(f)Convey, assign or transfer any right to receive Rents of the Mortgaged
Property.


(g)Remodel, add to, subtract from, construct, reconstruct or demolish any part
of the Project, except as required by HUD under Section 21(c) and except that
Borrower may, without approval of HUD, (i) dispose of or cause to be disposed of
obsolete or deteriorated Fixtures or Personalty if the same are replaced with
like items of the same or greater quality or value (provided, that Borrower
shall have no obligation to replace any such Fixtures or Personalty that are not
needed for operation of the Project) and (ii) make minor alterations that do not
adversely affect the Mortgaged Property.


(h)Permit the use of the Project, including any portion of the Healthcare
Facility, for any other purpose except the Approved Use, or permit commercial
use greater than that originally approved by HUD.


(i)Amend the organizational documents of Borrower in such a way that modifies
the terms of the organizational documents required by HUD, Lender, and/or
Program Obligations, including, but not limited to: (i) any amendment that
results in the creation or elimination of a Principal or modifies the
requirements regarding the filing of a HUD previous participation certification
when required by Program Obligations; (ii) any amendment that in any way affects
the Loan Documents; (iii) any amendment that would change the identity of the
persons and/or entities authorized to bind Borrower previously approved by HUD
or pre-approve a successor general partner, manager or member to bind the
partnership or company for any matters concerning the Project which require
HUD’s consent or approval; (iv) a change in any general partner, manager or
managing member or pre-approved successor general partner, manager or managing
member of the partnership or company or any change in a guarantor of any
obligation to HUD; and (v) any proposed changes to the mandatory HUD language
included in the organizational documents. Copies of all fully executed
amendments to the organizational documents must be provided to HUD within ten
(10) days of the effective date of the amendment. If the amendments to the
organizational documents are recorded, copies of the recorded documents must be
provided to HUD within ten (10) days of receipt by Borrower.


(j)Except in cases funded by proceeds from professional liability insurance,
institute litigation seeking the recovery of a sum in excess of $100,000, nor
settle or compromise any action for specific performance, damages, or other
equitable relief, in excess of $100,000; and in all cases dispose of or
distribute the proceeds thereof.


(k)Reimburse any party from the Mortgaged Property for payment of expenses or
costs of the Project except for Reasonable Operating Expenses and except for
payments by means of Distributions.



{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 24 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




(l)Receive any fee or payment of any kind from Operator or any management agent
or employee of the Project, or other provider of Goods or Services of the
Project in exchange for the right to provide such Goods or Services.


(m)Except as provided in Section 33, enter into, or agree to the assignment of,
any commercial lease for all or part of the Mortgaged Property.


(n)Enter into any amendment of any contract or lease relating to the Project,
except to the extent such contract or lease does not require HUD’s approval,
including without limitation any amendment that (i) reduces the rent or other
payments due to Borrower, (ii) materially increases the obligations of Borrower
or the rights of the other parties to such contract or lease, (iii) materially
decreases the rights of Borrower or the obligations of the other parties to such
contract or lease, or (iv) alters any provision of such contract or lease
required by HUD to be included therein.


VI. ENFORCEMENT.


35.VIOLATION OF AGREEMENT. The occurrence of any one or more of the following
shall constitute a “Violation” under this Agreement:


(a)Any failure by Borrower to comply with any of the provisions of this
Agreement;


(b)Any failure by Borrower to comply with any of the provisions of any other of
the Loan Documents;


(c)Any fraud or material misrepresentation or material omission by Borrower, any
of its officers, directors, trustees, general partners, members, managers,
employees, representatives or managing agent in connection with (1) any
financial statement, rent roll or other report or information provided to HUD
during the term of this Agreement or (2) any request for HUD’s consent to any
proposed action, including a request for disbursement of funds from any
restricted account for which HUD’s prior written approval is required; or


(d)The commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in HUD’s reasonable judgment, could result in a forfeiture of
the Mortgaged Property or otherwise materially impair Lender’s and/or HUD’s
interest in the Mortgaged Property.




36.NOTICE OF VIOLATION AND EVENT OF DEFAULT.


(a)At any time during the existence of a Violation, HUD may give written notice
of such Violation to Borrower (the “Violation Notice”), addressed to the
addresses stated in this Agreement, or such other addresses as may subsequently,
upon appropriate written Notice to HUD

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 25 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




and Lender, be designated by Borrower as its legal business address. Borrower
shall have thirty (30) days to cure, or cause to be cured, any Violation
described in the Violation Notice, provided that HUD shall extend such thirty
(30) day period by such time as HUD may reasonably determine is necessary to
correct the Violation for so long as, HUD determines, in its discretion, that:
(i) Borrower is timely satisfying all payment obligations in the Loan Documents;
(ii) none of the Permits and Approvals is at substantial and imminent risk of
being terminated; (iii) such violation cannot reasonably be corrected during
such thirty (30) day period, but can reasonably be corrected in a timely manner,
and (iv) Borrower, Master Tenant, or Operator commences to correct such
Violation, or cause such correction to be commenced, during such thirty (30) day
period and thereafter diligently and continuously proceeds to correct, or cause
correction of, such Violation. If, after delivery of such Violation Notice and
applicable cure period, the Violation is not corrected to the satisfaction of
HUD, HUD may declare an Event of Default under this Agreement without further
Notice. Alternatively, if necessary in HUD’s determination to protect the health
and safety of the tenants or the financial or operational viability of the
Healthcare Facility, HUD may declare an Event of Default at any time during the
existence of a Violation without providing prior written notice of the
Violation.


(b)Notwithstanding any other provisions of this Agreement, if HUD determines at
any time that any of the Permits and Approvals are at substantial and imminent
risk of being terminated, suspended or otherwise restricted if such termination,
suspension, or other restriction would have a materially adverse effect on the
Project, including without limitation, HUD’s determination that there is a
substantial risk that deficiencies identified by applicable state and/or federal
regulatory and/or funding agencies cannot be cured in such manner and within
such time periods as would avoid the loss, suspension, or diminution of any of
the Permits and Approvals that would have a materially adverse effect on the
Project, or if HUD determines at any time that, as a result of a Violation, the
value of the Mortgaged Property is at substantial and imminent risk of material
adverse diminution, then HUD may immediately (without thirty (30) days notice)
declare an Event of Default of this Agreement and may immediately proceed to
take actions to pursue its remedies.


(c)Upon any declaration of an Event of Default, HUD may:


(i)
If HUD holds the Note, declare the whole of the Indebtedness immediately due and
payable and then proceed with the foreclosure of the Borrower’s Security
Instrument or otherwise dispose of HUD’s interest in the Note and the Borrower’s
Security Instrument pursuant to Program Obligations;



(ii)
If the Note is not held by HUD, notify the holder of the Note of such default
and require the holder to declare a default under the Note and the Borrower’s
Security Instrument, and the holder after receiving such Notice and demand,
shall declare the whole of the Indebtedness due and payable and thereupon
proceed with foreclosure of the Borrower’s Security Instrument and/or the
exercise of other remedies available to Lender under the Loan Documents


{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 26 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




or at law or equity, or assign the Note and the Borrower’s Security Instrument
to HUD as provided in Program Obligations. Upon assignment of the Note and the
Borrower’s Security Instrument to HUD, HUD may then proceed with the foreclosure
of the Borrower’s Security Instrument or otherwise dispose of HUD’s interest in
the Note and the Borrower’s Security Instrument pursuant to Program Obligations;


(iii)
Collect all Rents and charges in connection with the Project or the operation of
the Healthcare Facility, to the extent permitted by applicable law, and use such
collections to pay obligations of Borrower under this Agreement and under the
Note and the Loan Documents and the necessary expenses of preserving and
operating the Project;



(iv)
Take possession of the Mortgaged Property, bring any action necessary to enforce
any rights of Borrower growing out of the Mortgaged Property’s operation, and
maintain the Mortgaged Property in decent, safe, sanitary condition and good
repair;



(v)
Apply to any court, state or federal, for specific performance of this
Agreement, for an injunction against any Violations of this Agreement, for the
appointment of a receiver to take over and operate the Project in accordance
with the terms of this Agreement, or for such other relief as may be
appropriate, as the injury to HUD arising from a default under any of the terms
of this Agreement would be irreparable and the amount of damage would be
difficult to ascertain; and,



(vi)
Collect reasonable attorney fees related to enforcing Borrower’s compliance with
this Agreement.



(d)Any forbearance by HUD in exercising any right or remedy under this Agreement
or otherwise afforded by applicable law shall not be a waiver of or preclude the
exercise of any right or remedy.


(e)HUD agrees to honor the provisions of [Sections 4, 5, and 7 of that certain
Master Lease Subordination, Non-Disturbance and Attornment Agreement] Section 5
of that certain Master Lease Subordination Agreement relating to the Project by
and between Lender and Borrower, among others, insofar as such sections call for
HUD’s consent for the release of the Project from the Master Lease and/or the
Loan Documents, on the terms and subject to the limitations set forth in such
sections.


37.MEASURE OF DAMAGES. The damage to HUD as a result of Borrower’s breach of
duties and obligations under this Agreement shall be, in the case of failure to
maintain, or cause to be maintained, the Project as required by this Agreement,
the cost of the repairs required to return

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 27 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




the Project to decent, safe and sanitary condition and good repair. This
contractual provision shall not abrogate or limit any other remedy or measure of
damages available to HUD under any civil, criminal or common law.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. AGREEMENT CONTINUES]

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 28 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------






38.NONRECOURSE DEBT. The following individuals or entities identified in the
Firm Commitment: ADCARE HEALTH SYSTEMS, INC., a Georgia corporation, as
identified in the Firm Commitment does not assume personal liability for
payments due under the Note and the Borrower’s Security Instrument, or for the
payments to the Reserve for Replacement, or for matters not under its control,
provided that each said individual or entity shall remain personally liable
under this Agreement only with respect to the matters hereinafter stated;
namely: (a) for funds or property of the Project coming into its hands which, by
the provisions of this Agreement, it is not entitled to retain; (b) for
authorizing the conveyance, assignment, transfer, pledge, encumbrance, or other
disposition of the Mortgaged Property or any interest therein in violation of
this Agreement without the prior written approval of HUD; and (c) for its own
acts and deeds, or acts and deeds of others, which it has authorized in
violation of the provisions of this Section. The obligations of the individuals
or entities listed in this Section shall survive any foreclosure proceeding, any
foreclosure sale, any delivery of any deed in lieu of foreclosure, any
termination of this Agreement, and any release of record of the Borrower’s
Security Instrument.


ADCARE HEALTH SYSTEMS, INC.,
 
 
a Georgia corporation
 
 
 
By:
  /s/ Ronald W. Fleming
 
 
 
Name:
Ronald W. Fleming
 
 
 
Its:
Chief Financial Officer
 
 
 
 
 
 
 
 
STATE OF GEORGIA
)
 
 
 
 
) ss:
 
 
COUNTY OF FULTON
)
 
 

    
On this 12th day of SEPTEMBER, 2014, before me, the undersigned, a Notary Public
in and for said State, personally appeared RONALD W. FLEMING, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her capacity, and that by his/her signature on
the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.


[SEAL]
 
 
  /s/ Ellen W. Smith
 
[ellenwsmith1025ew.jpg]
 
Notary Public
My Commission Expires:
 
 
 
 
 
 
 
 
 
 
 
 
 
 


{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 29 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------








VII. MISCELLANEOUS.


39.COMPLIANCE WITH LAWS.


(a)Borrower shall comply with all applicable: laws; ordinances; regulations;
requirements of any Governmental Authority; lawful covenants and agreements
(including the Borrower’s Security Instrument) recorded against the Mortgaged
Property; and Program Obligations; including but not limited to those of the
foregoing pertaining to: health and safety; construction of improvements on the
Mortgaged Property; fair housing; civil rights; zoning and land use; Leases;
lead-based paint maintenance requirements of 24 C.F.R. Part 35 and maintenance
and disposition of resident security deposits; and, with respect to all of the
foregoing, all subsequent amendments, revisions, promulgations or enactments.
Borrower shall at all times maintain records sufficient to demonstrate
compliance with the provisions of this Section 39. Borrower shall take
appropriate measures to prevent, and shall not engage in or knowingly permit,
any illegal activities at the Mortgaged Property including those that could
endanger residents or visitors, result in damage to the Mortgaged Property,
result in forfeiture of the Mortgaged Property, or otherwise impair the lien
created by the Borrower’s Security Instrument or Lender’s interest in the
Mortgaged Property. To the best of Borrower’s knowledge, Borrower represents and
warrants to HUD that no portion of the Mortgaged Property has been or shall be
purchased with the proceeds of any illegal activity.


(b)There shall be full compliance with the provisions of (1) any State or local
laws prohibiting discrimination in housing on the basis of race, color, creed,
or national origin; and (2) the regulations of HUD providing for
non-discrimination and equal opportunity in housing. It is understood and agreed
that failure or refusal to comply with any such provisions shall be a proper
basis for HUD to take any corrective action it may deem necessary including, but
not limited to, the rejection of applications for FHA mortgage insurance and the
refusal to enter into future contracts of any kind with which Borrower is
identified; and further, if Borrower is a corporation or any other type of
business association or organization which may fail or refuse to comply with the
aforementioned provisions, HUD shall have a similar right of corrective action
(1) with respect to any individuals who are officers, directors, trustees,
managers, partners, associates or principal stockholders of Borrower; and (2)
with respect to any other type of business association, or organization with
which the officers, directors, trustee, managers, partners, associates or
principal stockholders of Borrower may be identified.


(c)HUD and Lender shall be entitled to invoke any remedies available by law or
equity to redress any breach or to compel compliance by Borrower with these
requirements, including any remedies available hereunder.


40.BINDING EFFECT. This Agreement shall bind, and the benefits shall inure to,
Borrower, its heirs, legal representative, executors, administrators, successors
in office or interest, and assigns, and to HUD and HUD’s successors, so long as
the Contract of Insurance continues in

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 30 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




effect, and during such further time as HUD shall be Lender, holder, coinsurer,
or reinsurer of the Borrower’s Security Instrument, or obligated to reinsure the
Note or the Borrower’s Security Instrument.


41.PARAMOUNT RIGHTS AND OBLIGATIONS. Borrower warrants that it has not, and
shall not, execute any other agreement with provisions contradictory of, or in
opposition to, the provisions hereof, and that, in any event, the requirements
of this Agreement are paramount and controlling as to the rights and obligations
set forth and supersede any other requirements in conflict therewith.


42.SEVERABILITY. The invalidity of any clause, part, or provision of this
Agreement shall not affect the validity of the remaining portions hereof.


43.RULES OF CONSTRUCTION. The captions and headings of the sections of this
Agreement are for convenience only and shall be disregarded in construing this
Agreement. Any reference in this Agreement to an “Exhibit” or a “Section” shall,
unless otherwise explicitly provided, be construed as referring, respectively,
to an Exhibit attached to this Agreement or to a Section of this Agreement. All
Exhibits attached to or referred to in this Agreement are incorporated by
reference into this Agreement. Use of the singular in this Agreement includes
the plural and use of the plural includes the singular. As used in this
Agreement, the term, “including” means “including, but not limited to.”


44.PRESENT ASSIGNMENT. To the extent permitted by applicable law, Borrower
irrevocably and unconditionally assigns, pledges, mortgages and transfers to HUD
its rights to Rents, charges, fees, carrying charges, Project accounts, security
deposits, and other revenues and receipts of whatsoever sort that it may receive
or be entitled to receive from the operation of the Mortgaged Property, subject
to the assignment of Rents and other provisions in the Borrower’s Security
Instrument and, if Borrower is also Operator, subject to the rights of any
accounts receivable lender under accounts receivable financing that has been
approved by HUD. Until a default is declared under this Agreement, a revocable
license is granted to Borrower to collect and retain such Rents, charges, fees,
carrying charges, Project accounts, security deposits, and other revenues and
receipts, but upon an Event of Default under this Agreement or under the
Borrower’s Security Instrument, such revocable license is automatically
terminated.


45.WETLANDS RESTRICTION. While any mortgage insured by HUD is in effect,
Borrower shall not develop any area of the Mortgaged Property that qualifies as
a wetland by the U.S. Army Corps of Engineers 1989 delineation procedures of the
U.S. Fish and Wildlife Service “Classification of Wetlands and Deepwater
Habitats of the United States” without first obtaining the consent of HUD and
any applicable federal, state, or local permits. Please note that this
definition includes wetlands that are not defined as jurisdictional under
Section 404 of the Clean Water Act and is to be interpreted consistent with 24
CFR Part 55.


46.NOTICE.

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 31 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------






(a)All notices, demands and other communications (“Notice”) under or concerning
this Agreement shall be in writing. A courtesy copy of any Notice given by
Borrower or HUD shall be sent simultaneously to Lender. Each Notice shall be
addressed to the intended recipients at their respective addresses set forth
below, and shall be deemed given on the earliest to occur of (i) the date when
the Notice is received by the addressee; (ii) the first or second Business Day
after the Notice is delivered to a recognized overnight courier service, with
arrangements made for payment of charges for next or second Business Day
delivery, respectively, or (iii) the third Business Day after the Notice is
deposited in the United States mail with postage prepaid, certified mail, return
receipt requested. As used in this Section 45, the term “Business Day” means any
day other than a Saturday or a Sunday, a federal holiday or holiday in the state
where the Project is located or other day on which the federal government or the
government of the state where the Project is located is not open for business.
When not specifically designated as a Business Day, the term “day” shall refer
to a calendar day.


(b)Any party to this Agreement and Lender may change the address to which
Notices intended for it are to be directed by means of Notice given to the other
party in accordance with this Section 45. Each party agrees that it shall not
refuse or reject delivery of any Notice given in accordance with this Section
45, that it shall acknowledge, in writing, the receipt of any Notice upon
request by the other party and that any Notice rejected or refused by it shall
be deemed for purposes of this Section 45 to have been received by the rejecting
party on the date so refused or rejected, as conclusively established by the
records of the U.S. Postal Service or the courier service.


BORROWER:
WOODLAND MANOR PROPERTY HOLDINGS, LLC
 
1145 Hembree Rd.
 
Roswell, GA 30076
 
Attention: Manager
 
 
HUD:
FEDERAL HOUSING COMMISSIONER
 
U.S. Department of Housing and Urban Development
 
Office of Residential Care Facilities
 
451 Seventh St. SW
 
Washington, DC 20410
 
 
LENDER:
HOUSING & HEALTHCARE FINANCE, LLC
 
2 Wisconsin Circle, Ste. 540
 
Chevy Chase, Maryland 20815
 
Attention: Erik Lindenauer, Director



[SIGNATURE PAGES FOLLOW]

{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 32 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have set their hands and seals on to be
effective as of the date first herein above written.


Borrower hereby certifies that the statements and representations contained in
this instrument and all supporting documentation thereto are true, accurate, and
complete and that each signatory has read and understands the terms of this
instrument. This instrument has been made, presented, and delivered for the
purpose of influencing an official action of HUD in insuring the Loan, and may
be relied upon by HUD as a true statement of the facts contained therein.


 
WOODLAND MANOR PROPERTY HOLDINGS, LLC,
 
a Georgia limited liability company
 
 
 
 
 
 
By:
  /s/ Ronald W. Fleming
 
 
 
Name:
Ronald W. Fleming
 
 
 
Title:
Manager
 
 
 
 
 
 
 
STATE OF GEORGIA
)
 
 
 
 
) ss:
 
 
 
COUNTY OF FULTON
)
 
 
 



On this 12th day of SEPTEMBER, 2014, before me, the undersigned, a Notary Public
in and for said State, personally appeared RONALD W. FLEMING, the MANAGER of
WOODLAND MANOR PROPERTY HOLDINGS, LLC, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.


[SEAL]
 
 
  /s/ Ellen W. Smith
 
[ellenwsmith1025ew2.jpg]
 
Notary Public
My Commission Expires:
 
 
 
 
 
 
 
 
 
 
 
 
 
 


{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 33 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------






Secretary of Housing and Urban Development, acting by and through the Federal
Housing Commissioner




 
 
By:
  /s/ Timothy P. Gruenes
 
 
 
Timothy P. Gruenes
 
 
 
 
Authorized Agent
 
 
 
 
Office of Residential Care Facilities



    
ACKNOWLEDGEMENT


STATE OF MINNESOTA
)
 
 
 
 
) ss:
 
 
 
COUNTY OF HENNEPIN
)
 
 
 



The foregoing instrument was acknowledged before me on 18th day of SEPTEMBER,
2014 by TIMOTHY P. GRUENES as duly authorized agent for the Secretary of the
U.S. Department of Housing and Urban Development, acting by and through the
Federal Housing Commissioner, and a Supervisory Account Executive in the Office
of Residential Care Facilities, U.S. Department of Housing and Urban
Development, and that he, being authorized to do so by virtue of such office,
executed the foregoing instrument on behalf of the Federal Housing Commissioner,
acting for the Secretary of the U.S. Department of Housing and Urban
Development.
                        
[SEAL]
 
 
/s/ Miranda J. Schoenecker
 
 
 
 
Notary Public
[mjschoenecker1025ew2.jpg]
 
 
 
 
(Print Name)
Miranda J. Schoenecker
 
 
 
 
 
 
 
HUD/OHP
 
Title (and rank)
 
 
 
 
 
My commission expires:
31 Jan 2016
 
 


{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 34 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




                                        
EXHIBIT A




Real property in the City of Springfield, County of Clark, State of Ohio,
described as follows:


Parcel I:


Lying in Section 20, Town 5, Range 10, City of Springfield, Moorefield Township,
Clark County, Ohio.


Being all of that tract of land in the name of Woodland Manor Limited
Partnership, an Ohio limited partnership, as deeded and described in Official
Record Book 423, Page 345 of the Clark County records of deeds and being more
particularly described as follows:


Beginning for reference at a PK nail set over a stone at the intersection of
centerlines of Villa Road (100 feet wide) and Middle Urban Road (100 feet wide);


Thence, with the centerline of Villa Road, N 85° 34’ 25” W. a distance of 319.73
feet to a railroad spike set;


Thence, N 4° 24’ 08” E. 50.00 feet to a 5/8” iron rod set at the true point of
beginning;


Thence, with the lines of the Eaglewood Villa, Ltd. 4.522 acre tract (Vol. 803,
Page 795) the following thirteen courses:


N. 4° 24’ 08” E. a distance of 130.99 feet to a railroad spike set;


N. 31° 04’ 08” E. a distance of 47.50 feet to a PK nail set in a drill hole in
concrete;


N. 58° 51’ 45” W. a distance of 82.58 feet to a point against the East wall of
the Eaglewood Villa, Ltd. building, passing a 5/8” iron rod set at 80.58 feet;


N. 30° 58’ 34” E. with the East face of said wall, a distance of 47.00 feet to a
point at an angle in the wall;


S. 59° 00’ 13” E. with a South face of the Eaglewood Villa, Ltd. wall, a
distance of 43.89 feet to a point at an angle in the said wall;


N. 30° 59’ 47” E. a distance of 15.00 feet to a PK nail set in a drill hole in
concrete passing the North wall of the Woodland Manor Limited Partnership
building at 13.70 feet;


S. 59° 00’ 13” E. parallel and 1.30 feet North from a North wall of the Woodland
Manor Limited Partnership building, a distance of 23.00 feet to a PK nail set in
a drill hole in concrete;



{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 35 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    





--------------------------------------------------------------------------------




N. 30° 59’ 47” E. parallel and 0.67 feet West from a West wall of the Woodland
manor Limited Partnership building, a distance of 56.32 feet to a 5/8” iron rod
set;


N. 21° 37’ 11” W. a distance of 49.06 feet to a PK nail set in a concrete
sidewalk;


With a curve to the right having a radius of 134.42 feet, a central angle of 43°
08’ 34” and a chord distance of 98.84 feet bearing N. 80° 38’ 28” E. an arc
distance of 101.22 feet to a 5/8” iron rod set;


With a curve to the right having a radius of 234.00 feet, a central angle of 16°
37’ 25” and a chord distance of 67.65 feet bearing S. 69° 28’ 47” E. an arc
distance of 67.89 feet to a 5/8” iron rod set;


With a curve to the right having a radius of 175.00 feet, a central angle of 23°
44’ 33” and a chord distance of 72.00 feet bearing S. 73° 02’ 10” E. an arc
distance of 72.52 feet to a 5/8” iron rod set;


S. 84° 54’ 26” E. a distance of 13.81 feet to a 5/8” iron rod set, passing a
5/8” iron rod set at 3.81 feet;


Thence with the West line of the City of Springfield, Ohio’s 1.111 acres (Volume
305, Page 892), S. 5° 02’ 50” W. a distance of 319.58 feet to a 5/8” iron rod
set;


Thence with the North lie of the City of Springfield, Ohio’s 1.111 acres N. 85°
34’ 25” W. a distance of 280.29 feet to the place of beginning;


Containing 2.128 acres o which 0.073 acre is within the street rights-of-way.


The basis for bearing is based upon the centerline of Middle Urban Road being S.
5° 02’ 50” W, and all other bearing are from angles and distances measured in a
field survey by Lee Surveying and Mapping Company on June 22, 1993.


Description prepared by Jeffrey I. Lee, Professional Surveyor 6359, on June 21,
1993.


Parcel II:


Together with Easements as contained in Reciprocal Easement Agreement by and
between Woodland Manor Property Holdings, LLC and Eaglewood Property Holdings,
LLC, dated December 30, 2011 and recorded at Deed Book 1948, Page 2414, Clark
County, Ohio, Records.



{1020/124/00093614.2}
 
 
   Previous versions obsolete
Page 36 of 36
 form HUD-92466-ORCF (Rev. 06/2014)

                    



